Title: From George Washington to Richard Peters, 4 December 1776
From: Washington, George
To: Peters, Richard



Sir
Head Quarters Trenton 4th Decemr 1776

Yours of the 28th last Month was delivered to me by the Brigadier Le Roche de Fermoy, who is now here, but unable to render me that Service, which I dare say from his Character, he would, was he better acquainted with our Language.
I yesterday recd a Letter, from you without a date, mentioning that the prisoners, from York Town, were directed to halt at Newtown for my Orders. On hearing they were there, I sent Colo. Moylan to conduct them and the prisoners from Reading, who arrived nearly at the same time, over towards Brunswic and deliver them in.
I hope you have not sent Capt. price, Lieut: Peacock and Major Campbell on to this place, as it is highly improper they should see and know the Situation of our Army here and at princetown. They had better be sent up under the Care of some person to Newtown or that Neighbourhood and there wait the Arrival of some larger party, who, I imagine will be soon forward from Lancaster, and go in with them.
Lieutenant Symes came over to me at Brunswic from Bethlehem without the least Guard or Escort, and a Lieutenant of the 7th Regiment went thro’ our whole Army, and was at last discovered by a mere Accident. He had a pass from the Council of Safety and that was all. Such an irregular Mode of suffering prisoners to go in alone, must be put a Stop to, or the Enemy will be as well acquainted with our Situation as we are ourselves, if they are left at Liberty to chuse their own Rout, they will always take that, thro’ our Army, for Reasons too obvious to mention. I am Sir yr most obt Servt

Go: Washington


I have been obliged to send down a Number of our Sick to Philadelphia to make room for the Troops and to remove them out of the Way. Be pleased to have some Care taken to have them properly accommodated. I should think part of the House of Employment might be procured for that purpose. I have ordered down an Officer from each

Regiment and a Surgeons Mate if they can be spared. But I hope they will not want the Assistance of the visiting Physicians of the Hospital.

